Case: 15-30490      Document: 00513342379         Page: 1    Date Filed: 01/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-30490                                  FILED
                                  Summary Calendar                          January 14, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

SELVIN IRIAS-MURILLO,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-248




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Selvin Irias-Murillo appeals the above-guidelines 20-month term and the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30490     Document: 00513342379     Page: 2   Date Filed: 01/14/2016


                                  No. 15-30490

within-guidelines $2,500 fine imposed on his conviction of illegal re-entry. He
contends that the sentence is substantively unreasonable.

      We generally review the substantive reasonableness of a sentence for
abuse of discretion. See United States v. Pacheco-Alvarado, 782 F.3d 213, 220
(5th Cir. 2015). Because Irias-Murillo failed to object to the fine at sentencing,
our review of it is limited to plain error. See id. at 222. For the purpose of
preserving the issue for further review, Irias-Murillo asserts that the plain-
error standard should not apply to substantive-reasonableness challenges; he
concedes that that argument is foreclosed by our precedent.

      The record reflects that after considering the factual information in the
presentence report, the guidelines range, the statutory penalties, and coun-
sel’s arguments in mitigation of the sentence, the district court made an indi-
vidualized assessment that a within-guidelines term was insufficient to
achieve the sentencing goals in 18 U.S.C. § 3553(a). Irias-Murillo’s contentions
regarding the term of imprisonment are merely a disagreement with the dis-
trict court’s weighing of the § 3553(a) sentencing factors, which is insufficient
to show abuse of discretion. See United States v. Lopez-Velasquez, 526 F.3d
804, 807 (5th Cir. 2008). In essence, Irias-Murillo is requesting that this court
reweigh the factors, which is not within the scope of our review. See Gall v.
United States, 552 U.S. 38, 51 (2007).

      Irias-Murillo’s issues challenging the fine, which we review for plain
error, are without merit. See Pacheco-Alvarado, 782 F.3d at 219–22. The rec-
ord reflects that the district court recognized Irias-Murillo’s present inability
to pay a fine, conditioned payment on his placement in a Bureau of Prisons
facility where he could work or his remaining in or reentering the United
States after release, and set the amount of the monthly installment payments
as proportional to any actual prison wages earned or, if he remained in or


                                         2
    Case: 15-30490    Document: 00513342379      Page: 3   Date Filed: 01/14/2016


                                  No. 15-30490

reentered the United States after his release, upon the months remaining in
his term of supervised release.

      Irias-Murillo has shown no error, plain or otherwise. The judgment of
sentence is AFFIRMED.




                                       3